***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  PATRICIA R. KAPLAN v. DAVID SCHEER ET AL.
                  (AC 39515)
              DiPentima, C. J., and Prescott and Eveleigh, Js.

                                   Syllabus

The plaintiff property owner sought, inter alia, the reformation of a deed
    in connection with a settlement agreement with the defendants resolving
    her adverse possession action against them. In that action, the plaintiff
    had claimed adverse possession of a portion of the defendants’ property
    that comprised part of her driveway. The settlement agreement provided
    that the parties agreed to resolve all issues and disputes between them.
    Pursuant to the agreement, the plaintiff withdrew the action, the parties
    exchanged quitclaim deeds and the defendants granted the plaintiff an
    easement for pedestrian and vehicular access to the portion of her
    driveway that was on their property. The defendants’ deed conveyed
    ‘‘any and all’’ of their rights in the plaintiff’s property. The plaintiff’s
    deed conveyed ‘‘any and all’’ of her rights in the defendants’ property
    except her rights in the driveway easement. Among the rights conveyed
    was an easement permitting the plaintiff to cross the defendants’ prop-
    erty to access Long Island Sound. The defendants’ attorney recorded the
    three instruments on the town land records. The settlement agreement
    contained no specific language dictating the order in which they were
    to be recorded. Thereafter, the defendants informed the plaintiff that
    she no longer would be permitted to cross their property to access the
    water. In response, the plaintiff commenced the present action seeking
    to reform the deed she exchanged with the defendants by reserving the
    water access easement. She asserted, inter alia, that because of the
    parties’ mutual mistake, the deeds were recorded in the wrong order,
    resulting in the inadvertent conveyance of the water access easement.
    After a trial, the court rendered judgment in favor of the defendants,
    from which the plaintiff appealed to this court. Held:
1. The plaintiff could not prevail on her claim that the trial court misinter-
    preted the settlement agreement by concluding that the alphanumeric
    prefixes were included only for convenience and did not bear on the
    parties’ intent: the plain language of the settlement agreement belied
    the plaintiff’s contention that the alphanumeric prefixes determined the
    sequence in which the subject instruments were to be recorded, as the
    settlement agreement was silent as to the sequence of recording, and
    it expressly provided that the parties agreed to resolve all of the issues
    and disputes between them by the execution and exchange of the subject
    instruments, and it was clear from the express language in the settlement
    agreement and the legal instruments, that the only rights the plaintiff
    sought to preserve were those in the driveway easement, which she
    did, and, therefore, the express intent of the settlement agreement was
    satisfied, regardless of whether the sequence of recording or the lan-
    guage of the instruments, or both in combination, had an effect on
    the conveyance of the water access easement; moreover, the plaintiff’s
    interpretation would have rendered superfluous the ‘‘any and all’’ lan-
    guage in the settlement agreement, and in the absence of explicit lan-
    guage to the contrary, this court declined to presume that a list invariably
    demands sequential performance, especially where such a presumption
    would render superfluous other contractual language.
2. The plaintiff’s claim that the trial court erred in rejecting her claim of
    mutual mistake was without merit, as that court’s finding that the plain-
    tiff failed to prove mutual mistake by clear and convincing evidence
    was not clearly erroneous; there was sufficient evidence in the record
    to support the court’s conclusion that reformation of the subject deed
    on the ground of mutual mistake was not warranted, as the record
    clearly indicated that the trial court carefully considered and weighed
    all the evidence and testimony and determined that the defendants were
    more credible than the plaintiff and that there was insufficient credible
    evidence to find, by clear and convincing evidence, that there was mutual
    mistake, and it was not the role of this court to second-guess on appeal
    the trial court’s credibility determinations.
     Argued December 5, 2017—officially released June 12, 2018

                        Procedural History

   Action for, inter alia, the reformation of a deed, and
for other relief, brought to the Superior Court in the
judicial district of New Haven, where the defendants
filed a counterclaim; thereafter, the court, Nazzaro, J.,
granted the defendants’ motion to cite in Ian Scott as
a counterclaim defendant; subsequently, the matter was
tried to the court, Hon. Richard E. Burke, judge trial
referee; judgment for the defendants, from which the
plaintiff appealed to this court. Affirmed.
  Matthew G. Berger, for the appellant (plaintiff).
  Richard T. Meehan, for the appellees (defendants).
                          Opinion

   DiPENTIMA, C. J. This case concerns a settlement
agreement pursuant to which (1) the defendants, David
Scheer and his wife, Tracy Scheer, granted the plaintiff,
Patricia R. Kaplan, an easement for pedestrian and
vehicular access to a portion of the plaintiff’s driveway
that lay on the defendants’ property (driveway ease-
ment), and (2) the parties exchanged quitclaim deeds.
The plaintiff now contends that these deeds were
recorded in the wrong order and, as a result, her deed
inadvertently conveyed to the defendants a different
easement, one that previously had allowed her to cross
the defendants’ property to access Long Island Sound
(water easement).1 The plaintiff contends that this con-
veyance was not something the parties bargained for
when they reached their agreement. She brought the
underlying action seeking to restore the water easement
through various equitable remedies; she now appeals2
from the judgment of the trial court, following a trial
to that court, in favor of the defendants.3 On appeal,
the plaintiff claims that the trial court (1) misinterpreted
the settlement agreement by finding that the alphanu-
meric prefixes in it were included only for convenience
and did not bear upon the parties’ intent and (2) improp-
erly rejected her claim of mutual mistake.4 We affirm
the judgment of the trial court.
  The record contains the following relevant facts and
procedural history. The plaintiff has lived at 6 Spring
Rock Road in Branford since 1969 and has owned that
property since 1970. In 1999, the defendants purchased
2 Spring Rock Road, the waterfront parcel immediately
to the south of the plaintiff’s property. From the start,
the relationship between the parties was characterized
by mutual antipathy and soon devolved into a series
of disputes.
   One of these disputes concerned the location of a
boundary line. After a survey, the defendants discov-
ered that a portion of the plaintiff’s driveway crossed
over their property. Thereafter, the defendants erected
a stockade fence on or near the boundary line. Follow-
ing further antagonism from both parties about that
fence as well as various plantings along the same bound-
ary, the plaintiff brought an action against the defen-
dants claiming, inter alia, adverse possession of the
portion of the defendants’ property that comprised part
of her driveway.
   In 2003, the parties resolved that case by entering
into a written settlement agreement. Pursuant to the
settlement agreement, the plaintiff withdrew the action,
the parties exchanged quitclaim deeds and the defen-
dants granted the plaintiff the driveway easement.5 The
settlement agreement, however, contained no specific
language dictating the order in which the defendants’
attorney was to record these instruments in the Bran-
ford land records.
  On April 23, 2003, the defendants’ attorney submitted
the instruments in the following sequence. First, the
driveway easement was recorded at 9:40 a.m. in volume
813 at page 734.6 Next, the quitclaim deed from the
defendants to the plaintiff (defendants’ deed) was
recorded at 9:42 a.m. in volume 813 at page 736.7 Finally,
the quitclaim deed from the plaintiff to the defendants
(plaintiff’s deed) was recorded at 9:44 a.m. in volume
813 at page 738.8
   The plaintiff’s deed conveyed all of her extant rights
in the defendants’ property ‘‘excepting only those rights
conveyed’’ in the driveway easement. See footnotes 6,
7 and 8 of this opinion. Among the rights thus conveyed
was the privilege to cross the defendants’ property to
access the water, which the plaintiff argued she pos-
sessed by virtue of both the defendants’ deed, which
made reference to it in the description of the defen-
dants’ property, and an 1882 warranty deed.9 The defen-
dants eventually informed the plaintiff that, because all
her rights in their property had been conveyed to them
and because the plaintiff and her husband had contin-
ued to engage in activities the defendants found injuri-
ous to the quiet enjoyment of their property,10 the
defendants would no longer permit the plaintiff and
her guests to cross the defendants’ property to access
the water.
  In 2012, the plaintiff brought the underlying action,
seeking, inter alia, to reform the plaintiff’s deed ‘‘by
reserving the [water easement].’’11 In support of her
claim for reformation, the plaintiff alleged mutual and
unilateral mistake, the latter of which by actual and
constructive fraud or inequitable conduct. After a five
day trial to the court in August and December, 2015,
the court rendered judgment in favor of the defendants.
See footnote 3 of this opinion. The plaintiff appealed.
Additional facts will be set forth as necessary.
                             I
  The plaintiff first claims that the trial court erred
by concluding that the alphanumeric prefixes in the
settlement agreement; see footnote 5 of this opinion;
were included only for convenience. She contends that
the prefixes indicated the order in which the property
instruments were to be recorded. We disagree.
   We begin with the applicable legal principles. The
plaintiff argues that ‘‘[w]here there is definitive contract
language, the determination of what the parties
intended by their contractual commitments is a ques-
tion of law’’ over which our review is plenary. (Internal
quotation marks omitted.) See Reid v. Landsberger, 123
Conn. App. 260, 271, 1 A.3d 1149, cert. denied, 298 Conn.
933, 10 A.3d 517 (2010). The defendants counter that,
because the court made a finding of fact, the clearly
erroneous standard applies. These arguments are
incomplete because, as explained herein, the scope and
depth of our review depend on whether the contractual
language is ambiguous on its face.
   ‘‘The law governing the construction of contracts is
well settled. When a party asserts a claim that chal-
lenges the trial court’s construction of a contract, we
must first ascertain whether the relevant language in
the agreement is ambiguous. . . . If a contract is unam-
biguous within its four corners, intent of the parties is
a question of law requiring plenary review. . . . [If] the
language of a contract is ambiguous, the determination
of the parties’ intent is a question of fact, and the trial
court’s interpretation is subject to reversal on appeal
only if it is clearly erroneous. . . . A contract is ambig-
uous if the intent of the parties is not clear and certain
from the language of the contract itself. . . . Accord-
ingly, any ambiguity in a contract must emanate from
the language used in the contract rather than from one
party’s subjective perception of the terms. . . .
   ‘‘[W]e accord the language employed in the contract
a rational construction based on its common, natural
and ordinary meaning and usage as applied to the sub-
ject matter of the contract. . . . [If] the language is
unambiguous, we must give the contract effect
according to its terms. . . . [If] the language is ambigu-
ous, however, we must construe those ambiguities
against the drafter. . . . Moreover, in construing con-
tracts, we give effect to all the language included
therein, as the law of contract interpretation . . . mili-
tates against interpreting a contract in a way that ren-
ders a provision superfluous.’’ (Citations omitted;
internal quotation marks omitted.) EH Investment Co.,
LLC v. Chappo, LLC, 174 Conn. App. 344, 357–58, 166
A.3d 800 (2017); see also Reid v. Landsberger, supra,
123 Conn. App. 271–72.
   We conclude that the section of the settlement
agreement at issue; see footnote 5 of this opinion; is
unambiguous on its face. The settlement agreement is
straightforward in its mandate that the parties draft and
exchange the referenced legal instruments. The parties’
conflicting understandings of the application of the
prefixes notwithstanding, there is nothing intrinsically
ambiguous about the alphanumeric labeling.12 See EH
Investment Co., LLC v. Chappo, LLC, supra, 174 Conn.
App. 358 (‘‘any ambiguity in a contract must emanate
from the language used in the contract rather than from
one party’s subjective perception of the terms’’ [internal
quotation marks omitted]). Accordingly, our review is
plenary.
   The plain language of the settlement agreement, spe-
cifically the substantive language of the challenged sec-
tion, belies the plaintiff’s contention that the
alphanumeric prefixes determine the sequence of
recording. First, the settlement agreement is silent as
to the sequence of recording. Second, it expressly indi-
cates that the parties ‘‘agree to resolve all of the issues
and disputes between them . . . .’’ (Emphasis added.)
   The resolution of ‘‘all of the issues and disputes
between them’’ is conditioned on the execution and
exchange of the instruments, each of which is given an
express purpose: ‘‘A. The [p]laintiff . . . has executed
and delivered a Quit Claim Deed of any and all interest
that she may have in or to the [defendants’] property,
with the specific intention of relinquishing any and
all claims she may have to said property. . . . B. The
[d]efendants . . . have executed and delivered a Quit
Claim Deed of any and all interest that they may have
in or to the [plaintiff’s] property, with the specific inten-
tion of relinquishing any and all claims they may
have to said property. . . . C. [The defendants] have
granted [the plaintiff] a perpetual easement for the pur-
pose of pedestrian and vehicular access to a portion of
the [d]efendants’ property . . . .’’ (Emphasis added.)
   Relevant also is the language of the plaintiff’s deed
to the defendants, which was incorporated by reference
into the settlement agreement. See footnotes 6, 7 and
8 of this opinion. The plaintiff quitclaimed ‘‘all the right,
title, interest, claim and demand whatsoever . . . .
Excepting only those rights conveyed in a Grant of
Pedestrian and Vehicular Access Easement recorded
herewith.’’ (Emphasis added.) That easement, the drive-
way easement, is granted ‘‘for the purpose of pedestrian
and vehicular access to her property at 6 Spring Rock
Road . . . .’’ (Emphasis added.) Together, these instru-
ments indicate an express purpose on the part of the
plaintiff to disclaim all rights in and interests to the
defendants’ property except for pedestrian and vehicu-
lar access, via the driveway easement, to her own prop-
erty. Because the plaintiff retained that right, the
express intentions of the settlement agreement were
satisfied regardless of whether the sequence of
recording or the language of the instruments, or both
in combination, effected the conveyance of the water
easement.13 Put another way, the settlement agreement
does precisely what it says it is meant to do.
   Moreover, the plaintiff’s interpretation would render
superfluous the ‘‘any and all’’ language in the settlement
agreement. ‘‘[I]n construing contracts, we give effect to
all the language included therein, as the law of contract
interpretation . . . militates against interpreting a con-
tract in a way that renders a provision superfluous.’’
(Internal quotation marks omitted.) EH Investment Co.,
LLC v. Chappo, LLC, supra, 174 Conn. App. 358. To the
extent that the plaintiff argues that losing her access
to the water and grove was an ‘‘unintended conse-
quence’’ of the contract between them, it is entirely
irrelevant to the interpretation of the unambiguous lan-
guage in the settlement agreement. ‘‘The circumstances
surrounding the making of the contract, the purposes
which the parties sought to accomplish and their motive
cannot prove an intent contrary to the plain meaning
of the language used. . . . It is axiomatic that a party
is entitled to rely upon its written contract as the final
integration of its rights and duties.’’ (Internal quotation
marks omitted.) Yellow Book Sales & Distribution Co.
v. Valle, 311 Conn. 112, 119, 84 A.3d 1196 (2014). Again, it
is clear from the express language in both the settlement
agreement and in the legal instruments that the only
rights the plaintiff sought to preserve were those in the
driveway easement.
  In the absence of explicit language to the contrary,
we decline to presume that a list invariably demands
sequential performance. We especially are disinclined
to do so where, as here, such a presumption would
render superfluous other contractual language. For
those reasons, we conclude that the trial court did not
misinterpret the settlement agreement by concluding
that its alphanumeric prefixes were included only for
convenience.
                             II
  The plaintiff next claims that the trial court erred in
rejecting her claim of mutual mistake.14 This claim is
without merit.
                             A
  We note at the outset that the plaintiff’s reformation
claim is somewhat nebulous. Although it is true that
reformation of a deed is an appropriate remedy where
the deed itself embodies the parties’ contract; see Lopi-
nto v. Haines, 185 Conn. 527, 531–32, 441 A.2d 151
(1981); the waters are muddied in this case by the sepa-
rate existence of the written settlement agreement.
Although reformation of the plaintiff’s deed would bring
about the plaintiff’s desired result, reformation of the
deed does not actually repair the mistake in the written
agreement alleged by the plaintiff. Put another way,
reformation of the plaintiff’s deed would be an equitable
end run around the settlement agreement itself.
  This is significant because the equitable remedy of
reformation ‘‘is not granted for the purpose of alleviat-
ing a hard or oppressive bargain, but rather to restate
the intended terms of an agreement when the writing
that memorialized that agreement is at variance with
the intent of both parties . . . .’’ (Internal quotation
marks omitted.) Id., 532. In this case, the writing that
memorialized the parties’ contract is the settlement
agreement, and the mistake alleged here is the failure
of the agreement to specify the order of recording.
Thus, to reform the deed itself would be to change the
substance of the bargained for consideration exchanged
pursuant to the settlement agreement, not to restate
the actual contract between the parties.15 ‘‘[T]o prevail
in [a case for reformation], it must appear that the
writing, as reformed, will express what was understood
and agreed to by both parties.’’ (Emphasis added; inter-
nal quotation marks omitted.) Deutsche Bank National
Trust Co. v. Perez, 146 Conn. App. 833, 840, 80 A.3d
910 (2013), appeal dismissed, 315 Conn. 542, 109 A.3d
452 (2016) (certification improvidently granted); Green-
wich Contracting Co. v. Bonwit Construction Co., 156
Conn. 123, 127, 239 A.2d 519 (1968); see also 7 J. Perillo,
Corbin on Contracts (Rev. Ed. 2002) § 28.45, pp. 281–82
(‘‘Note the limited scope for reformation. Contracts are
not reformed for mistake; writings are. The distinction
is crucial.’’ [Footnote omitted.]).
                            B
  That caveat notwithstanding, and even if we were to
conclude that reformation of the plaintiff’s deed is the
appropriate remedy in this case, the trial court did not
err in concluding that the plaintiff failed to prove the
underlying claim of mutual mistake.
   ‘‘The party seeking the reformation of a deed must
establish the asserted ground for reformation by clear
and convincing proof. . . . Clear and convincing proof
is a demanding standard denot[ing] a degree of belief
that lies between the belief that is required to find the
truth or existence of the [fact in issue] in an ordinary
civil action and the belief that is required to find guilt
in a criminal prosecution. . . . [The burden] is sus-
tained if evidence induces in the mind of the trier a
reasonable belief that the facts asserted are highly prob-
ably true, that the probability that they are true or exist
is substantially greater than the probability that they
are false or do not exist. . . . The determinations
reached by the trial court that the evidence is clear and
convincing will be disturbed only if [any challenged]
finding is not supported by the evidence and [is], in
light of the evidence in the whole record, clearly errone-
ous. . . . On appeal, our function is to determine
whether the trial court’s conclusion was legally correct
and factually supported. . . . We do not examine the
record to determine whether the trier of fact could have
reached a conclusion other than the one reached . . .
nor do we retry the case or pass upon the credibility
of the witnesses. . . . Rather, on review by this court
every reasonable presumption is made in favor of the
trial court’s ruling. . . .
   ‘‘A cause of action for reformation of a deed rests
on the equitable theory that the instrument sought to be
reformed does not conform to the real contract agreed
upon and does not express the intention of the parties
and that it was executed as the result of mutual mistake,
or mistake of one party coupled with actual or construc-
tive fraud, or inequitable conduct on the part of the
other. . . . Reformation is not granted for the purpose
of alleviating a hard or oppressive bargain, but rather
to restate the intended terms of an agreement when the
writing that memorializes that agreement is at variance
with the intent of both parties. . . . The remedy of
reformation is appropriate in cases of mutual mistake—
that is where, in reducing to writing an agreement made
or transaction entered into as intended by the parties
thereto, through mistake, common to both parties, the
written instrument fails to express the real agreement
or transaction. . . . In short, the mistake, being com-
mon to both parties, effects a result which neither
intended.’’ (Citations omitted; internal quotation marks
omitted.) Czeczotka v. Roode, 130 Conn. App. 90, 98–99,
21 A.3d 958 (2011); see also Lopinto v. Haines, supra,
185 Conn. 533–35; Blackwell v. Mahmood, 120 Conn.
App. 690, 700–701, 992 A.2d 1219 (2010); Blow v. Konet-
chy, 107 Conn. App. 777, 792, 946 A.2d 943 (2008).
   The court’s conclusion that the facts in the present
case do not demand reformation of the deed was not
clearly erroneous. Essentially, the plaintiff contended
at trial that the conveyance of the water easement was
an unintended consequence of the settlement
agreement, whereas the defendants contended that
those rights were wrapped up in the bargained for con-
sideration exchanged pursuant to the settlement
agreement. This case, therefore, boiled down to a con-
test of credibility, and there is sufficient evidence in the
record to indicate that reformation was not warranted.
   For instance, the defendants repeatedly testified that
their reasoning for agreeing to exchange deeds was that
they ‘‘wanted peace’’ and ‘‘did not want to have any
repeat performances of lawsuits that were really going
to be based on trying to secure any additional parts of
[their] properties or rights on any additional portions
of [their] property.’’ They testified that they knew that
they owned the stairs and wanted to maintain the right
to control access to them. Furthermore, both the plain-
tiff’s prior attorney and the plaintiff herself testified
that she had understood the language of the settlement
agreement, reviewed it with her attorney, asked no
questions about it and raised no objections to it.
  Additionally, as discussed previously in this opinion,
the sequence of recording had no effect on the bound-
ary line or the creation of the driveway easement.
Although the parties dispute the effect of the sequence
of recording on the water easement, the purpose of
the settlement agreement was to create the driveway
easement and to settle the boundary dispute only, not
to preserve the water easement.16 Thus, we cannot say
that the court clearly erred in concluding that there
was not clear and convincing evidence of a mistake
common to both parties that effected a result neither
party intended; they intended to, and did, create the
driveway easement.
   Indeed, the record clearly indicates that the court
carefully considered and weighed all the evidence and
all the testimony and determined that the defendants
were more credible than the plaintiff. The court noted
that it ‘‘believes that there was a mutual mistake, but
only by a fair preponderance of the evidence. . . .
There was insufficient credible evidence, however, to
find, by clear and convincing evidence, that there was
mutual mistake. Therefore, the court does not find there
to have been a mutual mistake.’’ ‘‘[I]t is well established
that [i]t is within the province of the trial court, when
sitting as the fact finder, to weigh the evidence pre-
sented and determine the credibility and effect to be
given the evidence.’’ (Internal quotation marks omit-
ted.) Customers Bank v. Boxer, 148 Conn. App. 479,
487, 84 A.3d 1256 (2014).
   Although the court acknowledged that the plaintiff
would have prevailed under a lower burden of proof,
it nonetheless remains the plaintiff’s responsibility to
sustain the ‘‘heavy burden’’ of clear and convincing
proof where ‘‘extremely significant questions of fact,’’
such as whether a written instrument contradicts the
actual agreement between the parties, are involved.
Miller v. Commissioner of Correction, 242 Conn. 745,
796, 700 A.2d 1108 (1997); Lopinto v. Haines, supra, 185
Conn. 531–32. ‘‘[The clear and convincing standard’s]
emphasis on the high probability and the substantial
greatness of the probability of the truth of the facts
asserted indicates that it is a very demanding standard
and should be understood as such . . . . We have
stated that the clear and convincing evidence standard
‘should operate as a weighty caution upon the minds
of all judges, and it forbids relief whenever the evidence
is loose, equivocal or contradictory.’ ’’ (Emphasis in
original.) Miller v. Commissioner of Correction, supra,
795, quoting Lopinto v. Haines, supra, 539. To the extent
that the plaintiff is challenging the trial court’s conclu-
sion as to the parties’ relative credibility, we iterate that
‘‘our function is to determine whether the trial court’s
conclusion was legally correct and factually supported.
. . . We do not examine the record to determine
whether the trier of fact could have reached a conclu-
sion other than the one reached . . . nor do we retry
the case or pass upon the credibility of the witnesses.’’
(Internal quotation marks omitted.) Czeczotka v. Roode,
supra, 130 Conn. App. 98. The trial court specifically
stated that ‘‘[t]here was insufficient credible evidence
. . . to find, by clear and convincing evidence, that
there was mutual mistake.’’ (Emphasis added.)
   Insofar as the plaintiff maintains that ‘‘[i]t is unclear
from the [memorandum of decision] what testimony,
if any, the court relied upon in its passing reference
to [the defendants’] testimony,’’ we note that it is the
responsibility of the appellant to move for an articula-
tion of the trial court’s reasoning. See Practice Book
§§ 60-5 and 61-10. In the absence of a further articula-
tion, we are left only with the court’s assessment of
the parties’ testimonies in their entirety, the credibility
of which is not for us to second-guess.
  We, therefore, cannot say that the trial court’s finding
that the plaintiff had not proven mutual mistake by
clear and convincing evidence was clearly erroneous.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     In particular, the plaintiff used a walkway and staircase on the defen-
dants’ property that leads to the beach below.
   2
     The plaintiff’s husband, Ian Scott, was a counterclaim defendant in the
underlying action. He later withdrew a separate appeal and is not a partici-
pant in this appeal.
   3
     Specifically, the court rendered judgment in favor of the defendants and
ordered that ‘‘[t]he claimed right by [the plaintiff] and/or [her husband] to
pass or repass, or enter upon the area referred to as the ‘Shore and Grove,’
or ‘Grove’ or ‘Water and Grove,’ to the extent that any such area continues
to exist upon [the defendants’ property] is hereby extinguished and forever
barred. A copy of this order shall be recorded upon the Branford land
records by the [defendants].’’
   4
     The plaintiff also claims that the court erred by determining that the
equitable doctrine of laches precluded reformation of the plaintiff’s deed.
In light of our conclusion that the court properly found that (1) the alphanu-
meric prefixes in the agreement were included only for convenience and
(2) the plaintiff had not proved mutual mistake by the clear and convincing
evidence required to sustain an action for reformation, we do not address
whether there was an unreasonable and prejudicial delay in bringing the
underlying action.
   5
     Specifically, the settlement agreement provided as follows: ‘‘For and in
consideration of the mutual promises, covenants, and agreements herein
set forth, the Plaintiff . . . and the Defendants . . . agree to resolve all of
the issues and disputes between them on the following terms and conditions:
   A. The [p]laintiff . . . has executed and delivered a Quit Claim Deed of
any and all interest that she may have in or to the [defendants’] property,
with the specific intention of relinquishing any and all claims she may have
to said property. A copy of said Deed is appended hereto as ‘Exhibit A.’
   B. The [d]efendants . . . have executed and delivered a Quit Claim Deed
of any and all interest that they may have in or to the [plaintiff’s] property,
with the specific intention of relinquishing any and all claims they may have
to said property. A copy of said Deed is appended hereto as ‘Exhibit B.’
   C. [The defendants] have granted [the plaintiff] a perpetual Easement for
the purpose of pedestrian and vehicular access to a portion of the [d]efen-
dants’ property . . . . A copy of said grant of Easement is appended hereto
as ‘Exhibit C.’ ’’
   6
     The driveway easement reads, in relevant part, as follows: ‘‘[The defen-
dants] do hereby give, grant, bargain, sell and convey unto [the plaintiff],
an easement over that certain piece or parcel of land . . . particularly
shown . . . on a map . . . which map is on file or to be filed herewith in
the Branford Land Records.
   ‘‘Said easement is granted to [the plaintiff] for the purpose of pedestrian
and vehicular access to her property at 6 Spring Rock Road . . . and shall
be binding upon [the plaintiff] and [her] successors and assigns. Said ease-
ment shall run with the land . . . .
   ‘‘Except as otherwise expressly limited herein, [the defendants] . . .
[reserve] the right to use the easement area for any purposes as permitted
by law which does not prevent or in any way interfere with the use by [the
plaintiff] of the easement premises for the purposes herein set forth.’’
   The map referenced in the easement shows that the grant of access
covers only that portion of the plaintiff’s driveway that crosses onto the
defendants’ property.
   7
     The defendants’ deed reads, in relevant part, as follows: ‘‘[The defen-
dants] . . . do by these presents . . . justly and absolutely remise, release,
and forever QUIT-CLAIM unto [the plaintiff] . . . all the right, title, interest,
claim and demand whatsoever as we [the defendants] have or ought to have
in or to the property known as 6 Spring Rock Road . . . .’’
   8
     The plaintiff’s deed reads, in relevant part, as follows: ‘‘[The plaintiff]
. . . do[es] by these presents . . . justly and absolutely remise, release,
and forever QUIT-CLAIM unto [the defendants] . . . all the right, title, inter-
est, claim and demand whatsoever as we [the plaintiff] have or ought to
have in or to [2 Spring Rock Road]. Excepting only those rights conveyed
in a Grant of Pedestrian and Vehicular Access Easement recorded herewith.’’
   9
     This warranty deed, granted to James Smith and William Munson by
Elizur Clinton, was recorded in the Branford land records in volume 37 at
page 472. It grants access across the defendants’ property to ‘‘the grove
and shore.’’
    10
       The plaintiff admitted to crossing the defendants’ stairs after Hurricanes
Irene and Sandy despite signs prohibiting access and warning about damage
and trimming the defendants’ plants without permission. The plaintiff’s hus-
band admitted to poisoning a large cedar tree on the defendants’ property
that blocked his and the plaintiff’s view to the water.
    The defendants also testified that the plaintiff and her husband engaged
in other intimidating behavior. The plaintiff likewise testified that the defen-
dants engaged in obstinate and unreasonable behavior.
    11
       All told, the plaintiff sought reformation of her deed or, in the alternative,
a prescriptive easement to the defendants’ property. In support of her claim
for reformation, the plaintiff pleaded both mutual and unilateral mistake,
the latter of which supported by alleged actual fraud, constructive fraud or
inequitable conduct. She prayed for injunctive relief to reform the deed, an
injunction prohibiting the defendants from interfering with her right to use
the easements and/or an injunction as to the prescriptive easement.
    The defendants brought a counterclaim against the plaintiff and her hus-
band seeking injunctive relief and to quiet title. See footnote 2 of this
opinion. In response, the plaintiff’s husband asserted a right to traverse the
defendants’ property by prescription because he had used the walkway and
stairs on the defendants’ property to access the beach for some thirty-
five years.
    The court rejected both the plaintiff’s and her husband’s claims to prescrip-
tive easements, concluded that the plaintiff could not prove either the unilat-
eral or mutual mistake necessary to support her claim for reformation
and determined that the plaintiff’s claim for reformation was time barred.
Although the court rendered judgment in favor of the defendants; see foot-
note 3 of this opinion; it did not separately address the defendants’ coun-
terclaim.
    12
       The plaintiff relies in part on federal cases that speak to the interpreta-
tion of headings and captions. See, e.g., International Multifoods Corp. v.
Commercial Union Ins. Co., 309 F.3d 76, 85 (2d Cir. 2002) (heading must
be considered and given effect in contractual constructions); Mazzaferro
v. RLI Ins. Co., 50 F.3d 137, 140 (2d Cir. 1995) (‘‘[c]aptions are relevant to
contract interpretation’’). These cases are neither apposite nor persuasive;
captions and headings convey detailed information that alphanumeric pre-
fixes cannot. That is, we are unable to conclude, without more, that listing
the letters of the alphabet from ‘‘A’’ to ‘‘Z’’ is equivalent to listing ordinal
numbers from ‘‘first’’ to ‘‘twenty-sixth.’’ Our analysis might be considerably
different if the settlement agreement contained a heading or caption that
read ‘‘Sequence of Recording’’ or ‘‘Order of Performance.’’
    13
       Indeed, the defendants argue that the plaintiff would not prevail even
if the deeds were recorded in the opposite order. The plaintiff’s deed ‘‘forever
QUIT-CLAIM[s] unto [the defendants] . . . all the right, title, interest, claim
and demand whatsoever as we [the plaintiff] have or ought to have . . . .
Excepting only those rights conveyed in a Grant of Pedestrian and Vehicular
Access Easement . . . .’’ (Emphasis added.) The defendants’ experts, Attor-
neys John P. Tesei and Robert Piscitelli, opined that such language suggests
that the plaintiff’s right would not have been resurrected by the defendants’
deed even if it had been filed subsequently.
    14
       As discussed previously in this opinion, the plaintiff argued at trial
that there was also unilateral mistake supported either by actual fraud,
constructive fraud or inequitable conduct. On appeal, the plaintiff only
challenges the court’s ruling as to mutual mistake.
    15
       We acknowledge, however, both that the function of the deed is ‘‘merely
to pass title to land, pursuant to the agreement of the parties’’; (internal
quotation marks omitted) Lopinto v. Haines, supra, 185 Conn. 532; and that
all the instruments in this case were incorporated by reference into the
settlement agreement. Those facts do not change our analysis.
    16
       The plaintiff relies on Mulla v. Maguire, 65 Conn. App. 525, 783 A.2d
93, cert. denied, 258 Conn. 934, 785 A.2d 229 (2001), for the proposition that
the granting of a quitclaim deed for the purpose of settling a boundary
dispute cannot extinguish a separate right-of-way. The existence of a sepa-
rate written agreement outlining the parties’ intent distinguishes the present
case from Mulla. In Mulla, intent had to be determined, upon cross motions
for summary judgment, solely on the basis of the deed itself. Id., 536.